Citation Nr: 1529831	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-20 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to July 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision in which the RO, inter alia, denied the claim for service connection for sleep apnea.  In July 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2014 and the Veteran filed a statement that was accepted as a substantive appeal in lieu of a VA Form 9, in April 2014.  

A VA internal memorandum indicates that there was some uncertainty as to whether the Veteran had actually filed a VA Form 9 along with the April 2014 statement.  As such, in August 2014, the agency of original jurisdiction (AOJ) notified the Veteran that it was considering the April 2014 statement as a formal appeal in lieu of an Appeal Form 9.  The AOJ also asked the Veteran to clarify any hearing preference as well as to provide any evidence that he may have previously provided with a Form 9.  The Veteran responded in August 2014 and informed the AOJ that he had no further evidence and that he did not wish to have a hearing before the Board. 

As regards representation, the Board notes that, the Veteran has not sought representation.  As such, he is recognized as proceeding pro se in this appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

In June 2015, the Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

For the reasons expressed below, the matters on appeal are being remanded to the AOJ.  VA will notify the Veteran appellant when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action pertinent to this appeal is warranted.

The Veteran was provided with a VA examination and opinion regarding his claimed sleep apnea, in April 2012.  However, for the reasons explained below, the Board finds the opinion is inadequate and an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Specifically, the April 2012 VA examiner did not address the Veteran's statements regarding sleep apnea symptoms in service as well as continuity of symptomatology since service.  The Board acknowledges that the examiner cited two incidents of medical treatment for sleep disturbance in service and determined that the Veteran's current diagnosis of sleep apnea was not related to those instances.  However, the examiner did not discuss the notations regarding insomnia in the June 1977 Report of Medical Examination or the September 1979 VA examination report, or the lay evidence regarding a 32-year history of loud snoring and a 5-10 year history of daytime sleepiness noted in the June 1989 private treatment record, or the July 2011 lay statements by the Veteran and his wife regarding their observations of the Veteran's symptoms during service.  In this regard, the Veteran reported that during service, he experienced instances in which he stopped breathing, snored, had serious difficulty in falling to sleep at night, and fell asleep in inappropriate places.  See Veteran's July 2011 statement.  The Veteran's wife reported that she observed the Veteran's sleep pattern become worse over the years of his military service.  She reported that his snoring, restlessness were so prevalent that, occasionally she had to leave their bed to obtain a restful night of sleep.  See Veteran's wife's July 2011 statement.  Such reported lay evidence should have been addressed in order to adequately address whether the Veteran's current sleep apnea began in service or is otherwise caused or aggravated by service.  

Moreover, the June 1989 private treatment record noted that the Veteran's "snoring has been associated with apnea, as observed by his wife on frequent occasions, rocking and rolling movements, falling out of the bed."  Unfortunately, the private physician did not indicate who specifically associated the Veteran's snoring with sleep apnea or whether the entire 32-year history of loud snoring was associated with apnea.  The Board notes that the June 1989 private treatment record also noted the Veteran's reports that his snoring had gotten worse during the six months prior to the June 1989 treatment and that daytime sleepiness had increased markedly over the two years prior to the June 1989 treatment.  As the April 2012 VA examiner did not address the pertinent evidence, an addendum opinion is required.  See Barr, 21 Vet. App. at 312.  

On remand, the examiner should be informed that the Veteran and his wife are competent to report their observations of the Veteran snoring, waking in the night, jerking motions, sleep paralysis, daytime tiredness and falling asleep in inappropriate places as these observations come to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board also acknowledges the Veteran's contentions with respect to continuity of sleep apnea symptoms since service.  However, sleep apnea is not listed under 38 C.F.R. § 3.309(a) as one of the disabilities that may be granted on the basis of continuity of symptomatology in lieu of medical opinion.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, a medical opinion is necessary to address whether the Veteran's current sleep apnea began in service or is otherwise related to the claimed in-service symptoms.  

Notably, the Veteran and his wife are not competent to relate the Veteran's current sleep apnea to the symptoms observed during service.  Although the Veteran's wife is a nurse, neither the Veteran nor his wife has not been shown to have special knowledge, training, or experience to opine on the complex matters of diagnosis and medical etiology underlying the sleep apnea claim on appeal.  By the Veteran's wife's own admission in statements dated in July 2011 and February 2014, she reported that sleep apnea as a diagnosis was unknown to her prior to the Veteran's diagnosis.  Thus, the claim cannot be granted on the basis of their lay assertions.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  

For all of the foregoing reasons, an addendum opinion from the April 2012 VA examiner, is required.  See Barr, 21 Vet. App. at 312.  

If the April 2012 VA examiner is no longer available or it is determined that the Veteran should be examined, he should be provided with an examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging to obtain a further medical opinion, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, in an April 2014 statement, the Veteran indicated that he was treated for sleep apnea at a VA medical center in Michigan after his private diagnosis of sleep apnea.  Currently, there are no VA treatment records in the file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent VA treatment for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The Board also acknowledges the Veteran's concern that his service treatment records on file may be incomplete.  See June 2014 letter.  In raising his contention that the records are incomplete, the Veteran indicated that upon service retirement, he was not given hospital records from Japan to keep with his copy of the service medical records.  Significantly, the Veteran does not contend that any outstanding service hospital records (for alopecia aerate) are relevant to the present claim, nor does he contend that he was diagnosed with sleep apnea during service.  Rather, he contends that VA should accept his statements regarding his in-service symptoms as fact that the in-service symptoms occurred, rather than attempting to prove the existence of the symptoms through treatment records.  The only relevant treatment records that the Veteran indicates may be outstanding, are private treatment records from Florida State University (FSU) dated in the early 1970's, while the Veteran was in service and studying at FSU.  The Veteran has already attempted to obtain the records and reported that the records are not available.  See April 2014 statement.  On remand, the Veteran is invited to provide the appropriate authorization and consent form in order to allow VA to seek the records on his behalf, if he so desires. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ's adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication of the claim.

As a final matter, the Board notes that the April 2012 rating decision contained in the electronic file contains only the first page of the decision.  Thus, the AOJ should associate the complete April 2012 rating decision with the electronic file prior to adjudication by the Board. 

Accordingly, this matter is REMANDED for the following action:

1.  Associate the complete April 2012 rating decision with the electronic file.

2.  Obtain from the VAMC in Michigan, all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
3.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, including any records from Florida State University.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After completion of the above, arrange for the VA physician who provided the April 2012 opinion to provide an addendum opinion on the matter of the Veteran's entitlement to service connection for sleep apnea.  

If the prior examiner is no longer employed by VA or is otherwise unavailable, or an examination of the Veteran is medically deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo VA examination by an appropriate physician.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Following a review of all the relevant evidence, the designated physician should render an opinion, based on accepted medical principles, that addresses whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during or was otherwise incurred in service.  

In providing the requested opinion, the examiner must  consider and address the lay evidence of record which indicates that the Veteran has experienced symptoms of snoring, daytime sleepiness, and falling asleep in inappropriate places, since service. 

All pertinent evidence, to include all medical evidence of record and competent assertions (to include by the Veteran and his wife (who is a nurse), as appropriate) must be addressed.  Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for sleep apnea in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and legal authority.

8.  If the claim remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the case is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




